DETAILED ACTION
The following is a Final office action in response to communications received on 10/11/2022.  Claims 25-31, 34 and 40-43 have been amended.  Currently, claims 25-43 are pending and examined below. 

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. 112 2nd Paragraph rejections set forth in the office action dated 4/11/2022.

Claim Objections
Claim 39 is objected to because of the following informalities:  Claim 39 depends upon claim 38, however, Examiner believes Applicant intended for it to be dependent upon claim 35.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-27 and 40-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. (U.S. Patent No. 4,780,997).
Regarding claims 25 and 40, Taylor et al. discloses a system for mounting and a method of installing (Figs. 1-2) a coping tile (40) on a structural base (20), the system including a coping bracket (22) configured to be mounted on a top surface of the structural base, the coping bracket having a coping support member (24); a coping support lip (42) extending from a front surface of the coping support member in a direction away from a front surface of the structural base, the coping support lip being configured to support the coping tile (40) in front of the front surface of the structural base; and an alignment tab (30, 31) extending from the coping support member over the top surface of the structural base to receive a fastener to mount the coping bracket on the structural base when the coping support member is spaced apart from the front surface of the structural base (Space), the alignment tab (30, 31) providing for a top surface of the coping tile supported on the coping support lip to be level with or below a top surface of a field tile positioned on a top surface of the alignment tab.

    PNG
    media_image1.png
    413
    434
    media_image1.png
    Greyscale


Regarding claims 26 and 42, Taylor et al. discloses the coping support lip (42) is configured to rest within a groove (approximate 50) in a rear surface of the coping tile to support the coping tile on the structural base (Fig. 2).
Regarding claim 27, Taylor et al. discloses the direction that the coping support lip (42) extends away from the front surface of the structural base is upwardly and outwardly in a direction away from the front surface of the structural base (Figs. 1-2).
Regarding claim 41, Taylor et al. discloses mounting the plurality of coping brackets (22) on the structural base includes marking one or more indicator line (considered the edge of the structural base) on the top surface of the structural base; aligning the alignment tab (30, 31) of the coping bracket with the indicator line; and mounting the coping bracket to the structural base when the alignment tab of each the coping bracket is aligned with the indicator line and the coping support member is spaced apart from the front surface of the structural base (Space).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (U.S. Patent No. 4,780,997) in view of Davidson (U.S. Patent No. 6,216,408).
Regarding claim 32, Taylor et al. discloses the system for mounting a coping tile, wherein the coping tile is retained on the coping bracket, but does not disclose the use of adhesive to retain the coping tile on the coping bracket.  However, Davidson teaches that is known to have a system for mounting a coping tile where adhesive is used to help retain the coping tile to a bracket (Fig. 6).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have used any fastening or retaining means widely known and used including an adhesive to have a cleaner and easier assembly option.

Claim(s) 33 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (U.S. Patent No. 4,780,997) in view of. Inzeo (U.S. Patent No. 6,851,229).
Regarding claim 33, Taylor et al. discloses the coping bracket (22) as set forth above, but does not necessarily disclose a skirting bracket being a separate component from the coping bracket.  However, Inzeo teaches a system (10, Figs. 1-3) capable for mounting coping tiles comprising a coping bracket (18) and a “skirting bracket” (32) that is a separate component from the coping bracket to help adjoin additional brackets to each other as well as tiles. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have utilized additional brackets to help facilitate the addition of more brackets and tiles along the length and sides of the structure.
Regarding claim 38, Inzeo further teaches a front face of the coping bracket (90, Fig. 1) is laterally spaced apart from a front face (approximate 38) of the skirting bracket (32).

Allowable Subject Matter
Claims 28-31, 34-37, 39 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to teach or suggest a system for mounting a coping tiles wherein the coping support lip extends upwardly and outwardly from a first position on the front surface of the coping support member, the first position being below a second position on the rear surface of the coping support member where the alignment tab extends rearwardly over the top surface of the structural base as recited in claim 28 in combination with claim 25 in its entirety; or a skirting tile, wherein the skirting bracket is configured to support the skirting tile on the structural base as recited in claim 34 in combination with claims 25 and 33 in its entirety; or mounting a skirting bracket on the structural base and installing a skirting tile on the skirting bracket as recited in claim 43 in combination with claim 40 in its entirety.

Response to Arguments
Applicant’s arguments with respect to claim(s) 25-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633